Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered December 12, 1988, convicting defendant upon his plea of guilty of the crime of attempted promotion of prison contraband in the first degree.
After examining the record, we agree with defense counsel that all of the issues which could be raised on appeal are frivolous. Consequently, the judgment must be affirmed (see, Anders v California, 386 US 738; People v Hubbard, 163 AD2d 619).
Judgment affirmed, and defense counsel relieved of his *882assignment sua sponte. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Levine, JJ., concur.